Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 8/27/20; 3/17/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 3/17/20 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Guo et al. U.S. Patent No. 10,629,451.
	Guo et al. teaches a cyclic etch method, the method comprising the steps of: 
	i) exposing a SiN layer covering structures on a substrate in a reaction chamber to a plasma of hydrofluorocarbon (HFC) to form a polymer layer deposited on the SiN layer that 
modifies the surface of the SiN layer, the HFC having a formula C.sub.xH.sub.yF.sub.z where x=2-5, y>z, the HFC being a saturated or unsaturated, linear or cyclic HFC;  ii) exposing the 
SiN layer on etch front;  and iii) repeating the steps of i) and ii) until the SiN layer covered on the etch front is removed thereby forming vertical straight SiN spacers with the SiN layer covered on the sidewalls of the structures (see claim 1). 
 	Regarding to claim 2, further comprising the steps of, after the step of i), pumping the reaction chamber to a vacuum; purging the reaction chamber with Ar;  pumping the reaction chamber to the vacuum;  and introducing the inert gas into the reaction chamber to generate the plasma of the inert gas (see claim 2). 
 	Regarding to claim 3, further comprising the steps of, after the step of ii), pumping the reaction chamber to a vacuum; purging the reaction chamber with Ar; pumping the reaction chamber to the vacuum;  and introducing the HFC into the reaction chamber to generate the plasma of the HFC (see claim 3). 
 	Regarding to claim 4, wherein a single or multiple RF sources are applied to generate the plasma of the HFC in the step of i) and to generate the plasma of the inert gas in the step of ii), respectively (see claim 3, 5). 
 	Regarding to claim 5, wherein a single RF source is applied to generate the plasma of the HFC in the step of i) and multiple RF sources are applied to generate the plasma of the inert gas in the step of ii), and vice versa (see claim 3, 5). 
 	Regarding to claim 6, wherein the inert gas is Ar (see claim 5). 
 	Regarding to claim 7, wherein the HFC is C.sub.2H.sub.5F or C.sub.3H.sub.7F (see claim 3). 

 	Regarding to claim 9, wherein less to no footings are formed at each corner between the vertical straight SiN spacer and the substrate (see claim 7). 
 	Regarding to claim 10, wherein no fluoride residuals are left on the vertical straight SiN spacers and the etch front (see claim 8). 
 	Regarding to claim 11, a cyclic etch method for forming vertical straight SiN spacers, the method comprising the steps of: i) exposing a SiN layer covering structures on a substrate in a reaction chamber to a plasma of hydrofluorocarbon (HFC) to form a polymer layer deposited on the SiN layer that modifies the surface of the SiN layer, the HFC having a formula C.sub.xH.sub.yF.sub.z where x=2-5, y>z, the HFC being a saturated or unsaturated, linear or cyclic HFC;  ii) exposing the polymer layer deposited on the SiN layer to a plasma of an inert gas, the plasma of the inert gas removing the polymer layer deposited on the SiN layer and the modified surface of the SiN layer on the etch front;  and iii) repeating the steps of i) and ii) until the SiN layer covered on the etch front is removed thereby forming the vertical straight SiN spacers with the SiN layer covered on the sidewalls of the structures (see claim 10). 
 	Regarding to claim 12, wherein a single or multiple RF sources are applied to generate the plasma of the HFC in the step of i) and to generate the plasma of the inert gas in the step of ii), respectively (see claim 11). 
 	Regarding to claim 13, wherein a single RF source is applied to generate the plasma of the HFC in the step of i) and multiple RF sources are applied to generate the plasma of the inert gas in the step of ii), and vice versa (see claim 12). 

 	Regarding to claim 15, wherein the HFC selectively etches the SiN layer over the structures (see claim 17). 
 	Regarding to claim 16, wherein less to no footings are formed at each corner between the vertical straight SiN spacer and the substrate (see claim 18). 
 	Regarding to claim 17, a cyclic etch method for forming vertical straight SiN gate spacers, the method comprising the steps of: i) exposing a SiN layer covering gate stacks on 
a substrate in a reaction chamber to a plasma of hydrofluorocarbon (HFC) selected from the group consisting of C.sub.2H.sub.5F and C.sub.3H.sub.7F to form a polymer layer deposited on the SiN layer that modifies the surface of the SiN layer;  ii) exposing the polymer layer deposited on the SiN layer to Ar plasma, the Ar plasma removing the polymer layer deposited on the SiN layer and the modified surface of the SiN layer on etch front;  and iii) repeating the 
steps of i) and ii) until the SiN layer covered on the etch front is removed thereby forming the vertical straight SiN gate spacers with the SiN layer covered on the sidewalls of the gate stacks (see claims 1-20).
 	Regarding to claim 18, wherein a single or multiple RF sources are applied to generate the plasma of the HFC in the step of i) and to generate the Ar plasma in the step of ii), respectively (see claims 3, 5, 11). 
 	Regarding to claim 19, wherein a single RF source is applied to generate the plasma of the HFC in the step of i) and multiple RF sources are applied to generate the Ar plasma in the step of ii), and vice versa (3, 5, 12). 

However, the reference does not clearly teach the specific pressure range in the reaction chamber.
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the pressure in the reaction chamber ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the pressure in the reaction chamber ranges), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the pressure in the reaction chamber ranges) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure in the reaction chamber ranges in Guo et al. because choosing the optimum pressure range to etch the layer is known in the semiconductor art to provide a desired semiconductor structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893